EXHIBIT 10.2

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (this “ Agreement”) is made as of the 11th day of
August, 2006, by and between AMBERGLEN ASSOCIATES LLC, a Delaware limited
liability company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon
corporation (“Tenant”).

Recitals.

A.            Tenant occupies certain premises in the AmberGlen Business Center
located at 2430 N. W. 206th Avenue, first and second floors, under a Lease
Agreement dated August 20, 1997, between Amberjack, LTD. (“ Amberjack”),
predecessor in interest to Landlord, and Tenant, as amended by that certain
Amendment No.1 to Lease dated February 23, 1998, between Amberjack and Tenant,
and by that certain Amendment No.2 to Lease dated April 12, 1999, between
Amberjack and Tenant (as amended, the “Lease”). Terms with initial capitals used
in this Agreement, unless otherwise defined herein, shall have the meanings
given them in the Lease.

B.            Landlord currently holds Two Hundred Thousand and no/l00 Dollars
($200,000.00) as a security deposit (the “Existing Security Deposit”) in
connection with the Lease and that certain Office/Flex Lease dated August 20,
1997, between Amberjack and Tenant for Suite 200 at 2345 NW Amberbrook Drive.

C.            Tenant and Landlord desire to amend the Lease subject to the terms
and conditions set forth in this Agreement.

Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, the parties agree:

1.             Term.  The Lease Term set forth in Section 2(f) and Section 2(g)
of the Lease is hereby extended for an additional eighty-nine (89) months (the
“Extended Term”) commencing on August 1, 2008 (the “Extended Term Commencement
Date”), and ending on December 31, 2015. From and after the Extended Term
Commencement Date, references in the Lease to the “Term,” the “Lease Term” or
variations thereof shall include the Extended Term.

2.             Rent.  Effective on the Extended Term Commencement Date, the
Monthly Base Rent set forth in Section 2(h) of the Lease is hereby amended to
add the following table for the Extended Term:

Period

 

Per Sq. Ft.
per month

 

Monthly

 

Annually

 

8/1/08-7/31/09

 

$

1.16

 

$

73,966.24

 

$

887,594.88

 

8/1/09- 7/31/10

 

$

1.19

 

$

75,879.16

 

$

910,549.92

 

8/1/10-7/31/11

 

$

1.23

 

$

78,429.72

 

$

941,156.64

 

8/1/11-7/31/12

 

$

1.27

 

$

80,980.28

 

$

971,763.36

 

8/1/12- 7/31/13

 

$

1.31

 

$

83,530.84

 

$

1,002,370.08

 

8/1/13- 7/31/13

 

$

1.35

 

$

86,081.40

 

$

1,032,976.80

 

8/1/14- 7/31/15

 

$

1.39

 

$

88,631.96

 

$

1,063,583.52

 

8/1/15- 12/31/15

 

$

1.43

 

$

91,182.52

 

$

1,094,190.24

 

 

1


--------------------------------------------------------------------------------




3              Rent Abatement.  In consideration of Tenant entering into this
Agreement, Tenant shall pay no Monthly Base Rent under the Lease for the months
of September through December, 2006, and the months of January through May,
2007.

4.             Tenant Improvements.  In connection with the extension of the
Term as herein provided, upon execution of this Agreement, (a) Landlord shall,
at its cost on a non passthrough basis, ensure that all electrical, plumbing,
fire sprinkler, lighting and mechanical (HVAC) systems are fully operational and
(b) Landlord shall provide a $13.00 per rentable square foot allowance
($828,932.00 total) to Tenant for “Green Building” energy savings measures and
for tenant improvements to be installed by Landlord, as more particularly
provided in Exhibit A.

5.             Extension of Lease Term.  Section 27 of the Lease regarding
rights and obligations to extend the Lease is hereby deleted in its entirety.

6.             Right of First Offer.

6.1           Tenant shall have the right to lease additional space located in
20475 NW Amberwood Drive, 2345 NW Amberwood Drive and 2430 NW 206th Avenue on
the terms and conditions of this Section 5 (“First Offer”).

6.2           Tenant’s right of First Offer shall only apply during periods when
the named Tenant (but not any assignee or subtenant) are in occupancy of the
Premises.

6.3           Subject to the terms of this Section 5, should any of the space
specified in Section 6.1 become Available for Lease (the “Offer Space”),
Landlord shall not, during the term of this Lease, lease such Offer Space to
another tenant without first offering Tenant the right to lease that Offer Space
as provided below; provided, that Tenant’s right of First Offer shall expire and
terminate December 31, 2012, and Landlord shall be entitled to lease space that
first becomes Available for Lease after such date free of any obligation under
this Section 6. Office space shall be deemed “Available for Lease” when the
space is vacant and unleased, provided that space shall not be deemed Available
for Lease under any of the following circumstances:

(a) space that is re-leased by the current tenant of the space by renewal or new
lease; (b) space that is leased pursuant to an expansion right of another
tenant, or

 (b) space that becomes vacant after Landlord terminates the lease for the space
pursuant to a recapture clause, if Landlord then enters into a direct lease with
that tenant’s prospective assignee or subtenant, or

(c) Space that is not leased to a tenant as of the date of this Lease (until
that space is leased, and then subsequently becomes available).

2


--------------------------------------------------------------------------------




6.4           To the extent required under this Section 5, Landlord shall not
enter into a lease for any Offer Space unless and until Landlord has first
notified Tenant in writing of the specific terms upon which Tenant may lease the
Offer Space (the “Offer”), including Base Rent (the “Offered Rent”) and the
other terms covered in the summary of Basic Lease Terms. The Basic Lease Terms
shall stipulate a coterminous lease term for the Offer Space, unless otherwise
agreed to by Tenant. Except as provided in the Offer, Landlord shall have no
obligation to improve or provide an improvement allowance for the Offer Space,
and Tenant shall accept the same in its then “As Is” condition. In no event
shall the Offered Rent exceed the then fair market rental value of the Offer
Space as determined by Landlord in Landlord’s reasonable discretion, taking into
account tenant improvements and concession provided, if any.

6.5           Tenant shall have seven (7) days after its receipt of Landlord’s
notice to exercise its right to lease on terms acceptable to Landlord and
Tenant. If Tenant elects to lease the Offer Space, Landlord and Tenant shall
execute an amendment to this Lease, adding the Offer Space to the Premises and
otherwise incorporating the Offer Space terms, within seven (7) days after
acceptance of the proposal by Tenant, or as soon thereafter as reasonably
possible. If Tenant does not elect to accept such offer within said initial
seven (7) day period, or fails to enter into a Lease amendment within said
subsequent seven (7) day period, then Landlord may thereafter offer and/or lease
the Offer Space to a third party, free of any rights of Tenant therein.

6.6           At Landlord’s request, Tenant shall, from time to time, based on
Tenant’s reasonable projected space planning needs, reasonably cooperate with
Landlord to identify particular classes of leases (for example, leases not
exceeding a stated term or of not less than a stated amount of space) which
shall be exempt from the First Offer .

6.7           The First Offer granted herein may only be exercised if Tenant is
not in default hereunder. In the event this Lease is terminated for any reason,
the rights granted to Tenant in this Section shall also terminate at the same
time. In the event Tenant exercises the First Offer as provided herein and
subsequently becomes in default prior to taking occupancy of the First Offer
Space, Landlord may elect, by written notice to Tenant, to terminate Tenant’s
prior exercise of its First Offer, in which event Tenant shall have no rights
with respect to the First Offer Space. This First Offer is personal to the
Tenant named herein and may only be exercised in the event the Tenant named
herein are in actual occupancy of the entire Premises at the time the expansion
notice is given.

7.             Energy Savings.  In connection with Tenant’s installation of
solar or other energy efficient improvements to the Premises in accordance with
Exhibit A, Tenant shall be solely entitled to any cost savings, including tax
credits or other incentives, benefiting the Premises.

8.             Hazardous Substances.  Section 5.5 of the Lease is hereby amended
to add the following provision:  Tenant shall immediately notify Landlord should
Tenant (a) become aware of the existence of any Hazardous Substance on the
Premises or the Project which is prohibited by the Lease or by Environmental
Law, (b) receive any notice of, or become aware of, any actual or alleged
violation with respect to the Premises or Project of any Environmental Law, or
(c) become aware of any lien or action with respect to any of the foregoing.
Tenant shall deliver to Landlord, promptly upon receipt, (i) copies of any
documents received from the United States Environmental Protection Agency (‘EPA’
) and/or any state, county, or municipal environmental or health agency
concerning Tenant’s ownership, use, or operations upon or in connection with the
Premises; and (ii) copies of any documents submitted by Tenant to the EPA and/or
any state, county, or municipal environmental or health agency concerning the
Premises.

3


--------------------------------------------------------------------------------




9.             Mailing Addresses.  The mailing addresses for Landlord and Tenant
set forth in Section 2 of the Lease are hereby amended to be as follows:

Landlord:

 

The Praedium Group LLC

 

 

 

825 Third Avenue, 36th Floor

 

 

 

New York, NY 10022

 

 

 

Attn: Asset Manager

 

 

 

 

 

With a copy to:

 

ScanlanKemperBard Companies, LLC

 

 

 

2600 Pacwest Center

 

 

 

1211 SW Fifth Avenue

 

 

 

Portland, OR 97204

 

 

 

Attn: Asset Manager

 

 

 

 

 

With a copy to:

 

Parisi & Parisi, P.C.

 

 

 

Suite 400, North Pacific Plaza

 

 

 

1675 SW Marlow Avenue

 

 

 

Portland, OR 97225

 

 

 

Attn: Robin B. Parisi, Esq.

 

 

 

 

 

Tenant:

 

Steve Sipowicz

 

 

 

CFO/VP Finance

 

 

 

Cascade Microtech Inc.

 

 

 

2430 NW 206th

 

 

 

Beaverton, OR 97006

 

 

10.           ERISA and UBTI Restrictions.  Notwithstanding anything to the
contrary contained in the Lease, including, without limitation, Section 16
thereof, no assignment or subletting by Tenant, nor any other transfer or
vesting of Tenant’s interest thereunder (whether by merger, operation of law or
otherwise), shall be permitted if anyone or more of the following conditions are
satisfied:

(i)            Landlord, or any person designated by Landlord as having an
interest therein, directly or indirectly, controls, is controlled by, or is
under common control with (i) the proposed assignee, sub-lessee or successor in
interest of Tenant or (ii) any person which, directly or indirectly, controls,
is controlled by or is under common control with, the proposed assignee,
sublessee or successor-in-interest of Tenant;

(ii)           The proposed assignment or sublease provides for or results in a
rental or other payment for the leasing, use, occupancy or utilization of all or
any portion of the Leased Premises based, in whole or in part, on the income or
profits derived by any person from the property so leased, used, occupied or
utilized other than an amount based on a fixed percentage or percentages of
gross receipts or sales; or

(iii)          In the opinion of Landlord or Landlord’s legal counsel, such
proposed assignment, subletting or other transfer or vesting of Tenant’s
interest hereunder (whether by merger, operation at law or otherwise) will (i)
cause a violation of the Employee Retirement Income Security Act of 1974 by
Landlord, or by any person which, directly or indirectly, controls, is
controlled by, or is under common control with, Landlord or any person who
controls Landlord, or (ii) result or may in the future result in Landlord, or
any person which,

4


--------------------------------------------------------------------------------




directly or indirectly, has an interest in Landlord, receiving “unrelated
business taxable income” (as defined in the Internal Revenue Code).

11.           Security Deposit.  Section 6.2 of the Lease is hereby amended to
provide that contemporaneously with Tenant’s execution and delivery of this
Agreement, One Hundred Twenty-four Thousand and no/100 Dollars ($124,000.00) of
the Existing Security Deposit shall be allocated as the deposit for the Premises
only, such amount to be held by Landlord during the Lease Term in accordance
with the terms of Section 6.2 of the Lease.

12.           Ratification.  Except as amended hereby, the Lease is ratified and
confirmed in all respects and this document supersedes prior written or oral
agreements including those described in the Letter of Intent executed by Tenant
and Landlord.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

AMBERGLEN ASSOCIATES LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

SCANLANKEMPERBARD COMPANIES, LLC,

 

 

an Oregon limited liability company,

 

 

its manager

 

 

 

 

 

 

By:

/s/ N. Thomson Bard, Jr.

 

 

 

 

Name: N. Thomson Bard, Jr.

 

 

 

Title: Principal, Executive Vice President Asset Management and Chief Compliance
Officer

 

 

 

 

 

 

 

“Landlord”

 

 

 

 

 

 

CASCADE MICROTECH INC., an Oregon corporation

 

 

 

 

 

 

By:

/s/ Steven Sipowicz

 

 

 

 

Name: Steven Sipowicz

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

“Tenant”

 

 

5


--------------------------------------------------------------------------------